DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-13, and 17 are currently pending and have been considered below. 
Drawings and Claim Objections
In light of applicant’s Reply received August 23, 2021, the previous objection to the drawings are moot and thus withdrawn. 
In light of applicant’s Reply received August 23, 2021, the previous objection to claim 16 is moot and thus withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s Reply received August 23, 2021, the previous rejections to the claims under 35 U.S.C. 112(b) are moot and thus withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-5 and 8-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,926,240 to Goeller (“Goeller”) in view of U.S. Patent No. 4,765,472 to Dent (“Dent”), U.S. Patent No. 4,323,181 to Spasoff (“Spasoff”), and U.S. Patent No. 5,678,348 to Zielinski et al. (“Zielinski”) and U.S. Publication No. 2012/0110889 to DeSpiegelaere et al. (“DeSpiegelaere”).
Regarding independent claim 1, Goeller teaches a fishing gear transport assembly comprising an upper band (60) and a lower band (60); a plurality of pairs of strap clips (82), each pair of strap clips being coupled a rear face of a respective retainer such that the strap clips are positioned for coupling singly and removably to the upper band and the lower band for coupling the respective retainer to the upper band and the lower band (FIG. 5; Col. 5, lines 48-58); and a plurality of retainers (80), wherein each retainer is configured for holding a respective item such that the respective item is coupled to and transportable with the bucket (FIG. 5; Col. 4, lines 44-48; Col. 5, lines 1-4); the plurality of retainers comprising a plurality of fishing rod holders (Goeller, 80) wherein each fishing rod holder is configured for coupling to a respective fishing rod such that the respective fishing rod is coupled to and transportable with the bucket (FIG. 1; Col. 4, lines 44-48). 
Goeller does not explicitly teach a pair of couplers coupled to the upper band, each coupler being configured for coupling to a bucket wherein the pair of couplers is configured for coupling the upper band to the bucket. 
Dent teaches a fishing gear transport assembly, including a pair of couplers (16, 20) coupled to the upper band, each coupler being configured for coupling to a bucket wherein the 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Goeller by further including the pair of couplers, as taught by Dent, in order to securely attach the assembly to a bucket. 
Goeller teaches retainers (80) but it does not explicitly teach a plurality of slats, each retainer being coupled to a front face of a respective slat. 
Spasoff teaches a fishing gear transport assembly, comprising a plurality of slats, each retainer being coupled to a front face of a respective slat (FIG. 2, showing rear walls of 11, 12, 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Goeller by further including the slats, as taught by Spasoff, in order to more securely attach the retainers.
The combination of Goeller, Dent, and Spasoff teaches each fishing rod holder comprising a rod and handle tube (Goeller, 80), the rod and handle tube being coupled to the respective slat proximate to an upper end and to a lower end of the respective slat (Goeller, FIG. 5), the handle tube having a bottom and a top, the bottom being closed (Goeller, FIG. 5), the top being open.
The combination of Goeller, Dent, and Spasoff does not explicitly teach a rod tube that is separate from the handle tube; an insert, the insert being positioned in and coupled to the rod tube.
Zielinski teaches a fishing gear transport assembly comprising a rode tube (20) that is separate from a handle tube. 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, and Spasoff combination so that the rod tube is separate from the handle tube, as taught by Zielinski, in order to reduce the amount of required material. The combination of Goeller, Dent, Spasoff, and Zielinski provides wherein the rod tube is coupled to the respective slat proximate to an upper end of the respective slat, and the handle tube is coupled to the respective slat proximate to a lower end of the respective slat (Goeller, FIG. 5 and Zielinski, FIGS. 1 and 2). The combination of Goeller, Dent, Spasoff, and Zielinski also provides wherein the handle tube is configured for inserting a handle of a fishing rod such that a pole of the fishing rod is insertably laterally through the rod tube and into the insert such that the insert frictionally engages the pole (Goeller, FIG. 5).
Also, it would have obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, and Spasoff combination by further including the insert positioned in and coupled to the rod tube, as taught by Zielinski, in order to better secure the fishing rod. 
The combination of Goeller, Dent, Spasoff, and Zielinski does not explicitly teach each rod tube has a slit extending laterally through the rod tube and into the insert.
DeSpiegelaere teaches a fishing gear transport assembly, wherein each rod tube (12) has a slit (28) extending laterally through the rod tube (FIGS. 1 and 2; ¶ [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, Spasoff, and Zielinski combination such that each rod tube has a laterally extending slit, as taught by DeSpiegelaere, in order to facilitate 
Regarding claim 2, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches the upper band and the lower band comprising elastomer such that the upper band and the lower band are resiliently stretchable wherein the upper band and the lower band are configured for stretching for inserting the bucket and for rebounding for coupling to the bucket (Goeller at Col. 5, lines 27-35).
Regarding claim 3, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each coupler comprising a lanyard clip pivotally coupled to the upper band wherein each lanyard clip is configured for coupling to a handle of the bucket proximate to a respective opposing end of the handle (Dent at Col. 2, lines 43-50; FIGS. 1 and 3).
Regarding claim 4, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches the plurality of retainers comprising: a plurality of pole holders (Goeller, 80) wherein each pole holder is configured for coupling to a pole of a respective tool such that the respective tool is coupled to and transportable with the bucket (Goeller, FIG. 1); a plurality of container holders (Spasoff, 27) wherein each container holder is configured for coupling to a respective container such that the respective container is coupled to and transportable with the bucket (Spasoff, Col. 2, lines 48-50; FIG. 1); a plurality of tie-up holders (Spasoff, 13) wherein each tie-up holder is configured for coupling to a respective tie-up such that the respective tie-up is coupled to and transportable with the bucket (Spasoff, FIG. 1); a plurality of bottle holders (Goeller, 80) wherein each bottle holder is configured for coupling to a respective bottle such 
Regarding claim 5, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches the plurality of fishing rod holders comprising three fishing rod holders (Goeller, 80, FIG. 5); the plurality of pole holders comprising two pole holders (Goeller, 80, FIG. 5); the plurality of container holders comprising three container holders (Spasoff, 27 , FIG. 1).
In case it is argued that the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere does not explicitly teach three fishing rod holders, two pole holders, and three container holders, then it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant has not shown patentable significance of three fishing rod holders, two pole holders, and three container holders. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere combination so that it includes three fishing rod holders, two pole holders, and three container holders, in order to allow a user to carry more supplies. 
Regarding claim 8, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each pole holder comprising a pole tube coupled to the respective slat, the pole tube extending from proximate to an upper end of the respective slat to proximate to a lower 
Regarding claim 9, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each container holder comprising a base plate (Spasoff, 27) and a set of three bars (Spasoff, 29), the base plate being coupled to and extending perpendicularly from a lower end of the respective slat (Spasoff, FIG. 1), the bars being coupled singly to and extending perpendicularly from opposing endpoints and a respective opposing side of the base plate toward the upper end of the respective slat such that the respective slat and the set of three bars define a rectangular space wherein the rectangular space is configured for inserting a substantially complementarily shaped container (Spasoff, FIG. 1; Col. 2, lines 48-50; FIG. 1).
Regarding claim 10, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches a pair of cutouts extending into a respective plate such that the respective plate is half-octagonally shaped (Spasoff, FIG. 1, showing cutouts in 18).
Regarding claim 11, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each tie-up holder (Spasoff , 13) comprising a first plate (Spasoff, lower plate of 13, FIGS. 1-3), a second plate (Spasoff , sidewall of 13, FIGS. 1-3), the first plate being coupled to and extending perpendicularly from a lower end of the respective slat, the second plate being coupled to and extending perpendicularly from the first plate distal from the respective slat defining a recess (Spasoff , FIGS. 1-3); each tie-up holder comprising a slot (DeSpiegelaere, 28), the slot extending into the second plate (DeSpiegelaere, FIG. 2) wherein the recess is configured for inserting an end of the respective tie-up concurrently with a tubular element of the respective tie-up being inserted into the slot (DeSpiegelaere, FIGS. 1-4).
Regarding claim 12, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each bottle holder comprising a bottle tube coupled to the respective slat proximate to a lower end of the respective slat, the bottle tube being open-topped and closed-bottomed wherein the bottle tube is configured for inserting the respective bottle (Goeller, 80, FIG. 5).
Regarding claim 13, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each multi-purpose holder comprising a dish coupled to the respective slat proximate to a lower end of the respective slat, the dish being substantially D-shaped when viewed from an upper end of the respective slat (Spasoff, 12a, FIGS. 1 and 3).
Regarding claim 17, Goeller teaches a fishing gear transport assembly comprising an upper band (60) and a lower band (60), the upper band and the lower band comprising elastomer such that the upper band and the lower band are resiliently stretchable wherein the upper band and the lower band are configured for stretching for inserting the bucket and for rebounding for coupling to the bucket (Col. 5, lines 27-35); a plurality of pairs of strap clips (82), each pair of strap clips being coupled a rear face of a respective retainer such that the strap clips are positioned for coupling singly and removably to the upper band and the lower band for coupling the respective retainer to the upper band and the lower band (FIG. 5; Col. 5, lines 48-58); and a plurality of retainers (80), wherein the retainer is configured for holding a respective item such that the respective item is coupled to and transportable with the bucket (FIG. 5; Col. 4, lines 44-48; Col. 5, lines 1-4).
Goeller does not explicitly teach a pair of couplers coupled to the upper band, each coupler being configured for coupling to a bucket wherein the pair of couplers is configured for coupling the upper band to the bucket, each coupler comprising a lanyard clip pivotally coupled 
Dent teaches a fishing gear transport assembly, including a pair of couplers (16, 20) coupled to the upper band, each coupler being configured for coupling to a bucket wherein the pair of couplers is configured for coupling the upper band to the bucket (Col. 2, lines 43-50; FIGS. 1 and 3); each coupler comprising a lanyard clip pivotally coupled to the upper band wherein each lanyard clip is configured for coupling to a handle of the bucket proximate to a respective opposing end of the handle (Col. 2, lines 43-50; FIGS. 1 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of Goeller by further including the pair of couplers, as taught by Dent, in order to securely attach the assembly to a bucket. 
Goeller teaches retainers (80) but it does not explicitly teach a plurality of slats, each retainer being coupled to a front face of a respective slat. 
Spasoff teaches a fishing gear transport assembly, comprising a plurality of slats, each retainer being coupled to a front face of a respective slat (FIG. 2, showing rear walls of 11, 12, 13). Also, Spasoff teaches each tie-up holder (13) comprising a first plate (lower plate of 13, FIGS. 1-3), a second plate (sidewall of 13, FIGS. 1-3), the first plate being coupled to and extending perpendicularly from a lower end of the respective slat, the second plate being coupled to and extending perpendicularly from the first plate distal from the respective slat defining a recess (FIGS. 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly Goeller by further including the slats and tie-up holders, as taught by Spasoff, in order to more securely attach the retainers.

The combination of Goeller, Dent, and Spasoff teaches the plurality of fishing rod holders comprising three fishing rod holders (Goeller, 80, FIG. 5); the plurality of pole holders comprising two pole holders (Goeller, 80, FIG. 5); the plurality of container holders comprising three container holders (Spasoff, 27 , FIG. 1).
In case it is argued that the combination of Goeller, Dent, and Spasoff does not explicitly teach three fishing rod holders, two pole holders, three container holders, a plurality of tie-up holders, a plurality of bottle holders, and a plurality of multi-purpose holders, then it is well settled that where the only difference between the prior art and claimed invention is a duplicated part, the claimed invention is not patentably distinct from the prior art unless a new and unexpected result is produced. MPEP 2144.04, citing In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). In this case, applicant has not shown patentable significance of three fishing rod holders, two pole holders, and three container holders, a plurality of tie-up holders, a plurality of bottle holders, and a plurality of multi-purpose holders. It would have been obvious to one of 
Goeller teaches each fishing rod holder comprising a rod and handle tube (Goeller, 80), the rod and handle tube being coupled to the respective slat proximate to an upper and to a lower end of the respective slat (Goeller, FIG. 5), the handle tube having a bottom and a top, the bottom being closed (Goeller, FIG. 5), the top being open wherein the handle tube is configured for inserting a handle of a fishing rod (Goeller, FIG. 5).
The combination of Goeller, Dent, and Spasoff does not explicitly teach a rod tube that is separate from the handle tube; an insert, the insert being positioned in and coupled to the rod tube.
Zielinski teaches a fishing gear transport assembly comprising a rode tube (20) that is separate from a handle tube, and an insert (60) positioned in and coupled to the rod tube.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, and Spasoff combination so that the rod tube is separate from the handle tube, as taught by Zielinski, in order to reduce the amount of required material. It would have obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, and Spasoff combination by further including the insert positioned in and coupled to the rod tube, as taught by Zielinski, in order to better secure the fishing rod. The combination of Goeller, Dent, Spasoff, and Zielinski teaches wherein the handle tube is configured for inserting a handle of a fishing rod such that a pole of the fishing rod 
The combination of Goeller, Dent, Spasoff, and Zielinski does not explicitly teach each rod tube has a slit extending laterally through the rod tube and into the insert. Also, the combination does not explicitly teach each tie-up holder comprising a slot, the slot extending into the second plate wherein the recess is configured for inserting an end of the respective tie-up concurrently with a tubular element of the respective tie-up being inserted into the slot.
DeSpiegelaere teaches a fishing gear transport assembly, comprising a plurality of retainers (12). DeSpiegelaere teaches a slit/slot (28) extending laterally through each retainer (FIGS. 1 and 2; ¶ [0017]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, Spasoff, and Zielinski combination such that each rod tube has a laterally extending slit, as taught by DeSpiegelaere, in order to facilitate removal of a fishing rod from the assembly. 
DeSpiegelaere teaches a fishing gear transport assembly comprising a tie-up holder, each tie-up holder comprising a slot (28), the slot extending into the second plate (FIG. 2) wherein the recess is configured for inserting an end of the respective tie-up concurrently with a tubular element of the respective tie-up being inserted into the slot (FIGS. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the assembly of the Goeller, Dent, and Spasoff combination by further including the slot, as taught by DeSpiegelaere, in order to better secure the fishing rod. Thus, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere provides e ach rod tube has a slit extending laterally through the rod tube and into the insert (DeSpiegelaere at FIGS. 1 and 2; Zielinski at FIGS. 1 and .
Response to Arguments
Applicant's arguments filed August 23, 2021 have been fully considered but they are not persuasive. 
In light of the amendments filed August 23, 2021, independent claims 1 and 17 are now rejected under 35 U.S.C. 103 as being unpatentable over Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere. As discussed above, the combination of Goeller, Dent, Spasoff, Zielinski, and DeSpiegelaere teaches each and every element of the claimed invention, including the limitation  “the rod tube having a slit extending laterally through the rod tube and into the insert.” For example, Goeller teaches a rod tube, Zielinski teaches to include an insert in the rod tube of Goeller, and DeSpiegelaere teaches to include a slit extending laterally through the rod tube. Thus, the combined teachings provide “the rod tube having a slit extending laterally through the rod tube and into the insert (DeSpiegelaere at FIGS. 1 and 2; Zielinski at FIGS. 1 and 2; Goeller at FIG. 5). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISA CONLON whose telephone number is (571)272-4387.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on (571)272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MARISA V CONLON/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643